Filed 7/30/13 P. v. Rivera CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for publication or
ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or ordered published for
purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                          SECOND APPELLATE DISTRICT

                                                       DIVISION SEVEN


THE PEOPLE,                                                                   B241618

          Plaintiff and Respondent,                                           (Los Angeles County
                                                                              Super. Ct. No. LA070765)
          v.

ANGEL LUIS RIVERA,

          Defendant and Appellant.



          APPEAL from a judgment of the Superior Court of Los Angeles County,
Mitchell Block, Commissioner. Affirmed.
          Jennifer Hanson, under appointment by the Court of Appeal, for Defendant and
Appellant.
          No appearance for Plaintiff and Respondent.




                                          _____________________________
       Angel Luis Rivera was charged by felony complaint on April 23, 2012 with
possession of methamphetamine (Health & Safe. Code, § 11377, subd. (a)). On April 30,
2012, while represented by appointed counsel, Rivera waived his right to a preliminary
hearing and agreed to plead guilty to the charge. As part of the negotiated agreement
Rivera was to be placed on three years of formal probation pursuant to Penal Code,
section 1210.1 (Proposition 36).
       At the time he entered his plea, Rivera was advised of his constitutional rights and
the nature and consequences of his plea, both orally and in writing. Rivera stated he
understood and waived his constitutional rights, acknowledged he understood the
consequences of his plea and accepted the terms of the negotiated agreement. At
sentencing, the trial court placed Rivers on three years of formal probation pursuant to
the terms of the plea agreement. The trial court granted Rivera’s request for a certificate
of probable cause without comment.1
       We appointed counsel to represent Rivera on appeal.2 After an examination of the
record, counsel filed an opening brief in which no issues were raised. On March 25,
2013, we advised Rivera he had 30 days in which to personally submit any contentions or
issues he wished us to consider. No response has been received to date.
       We have examined the record and are satisfied Rivera’s attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.



1       Rivera’s request for a certificate of probable cause appears to assert that his arrest
was unlawful because the police were acting on the mistaken belief he was on probation
at the time and thus subject to search and seizure conditions. However, there was no oral
or written motion to suppress (Pen. Code, § 1538.5).
2      On December 26, 2012, while his appeal was pending, Rivera was found in
violation of probation. Rivera thereafter stipulated to the termination of the Proposition
36 program, and was placed on three years of formal probation on condition he serve 180
days in county jail, with 32 days of presentence custody credit. The trial court ordered
Rivera to pay a $40 court security fee, a $30 criminal conviction assessment, a $50 lab
fee and a $240 restitution fine and imposed and suspended a probation revocation fine
pursuant to Penal Code section 1202.44.
                                              2
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)
      The judgment is affirmed.




                                              ZELON, J.




We concur:




      PERLUSS, P. J.




      WOODS, J.




                                          3